           Case 1:20-cv-00774-NONE-SAB Document 4 Filed 06/11/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   RONALD JERRELL INMAN,                                Case No. 1:20-cv-00774-NONE-SAB

12                  Plaintiff,                            FINDINGS AND RECOMMENDATIONS
                                                          RECOMMENDING DENYING
13           v.                                           PLAINTIFF’S APPLICATION TO
                                                          PROCEED IN FORMA PAUPERIS
14   TERRY K. COLE, et al.,                               PURSUANT TO 28 U.S.C. § 1915(g)

15                  Defendants.                           (ECF No. 3)

16                                                        OBJECTIONS DUE WITHIN FOURTEEN
                                                          DAYS
17

18          Ronald Jerrell Inman (“Plaintiff”), a state prisoner, is appearing pro se in this civil rights

19 action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed a complaint in this action on June 3,
20 2020. As Plaintiff did not pay the filing fee or submit an application to proceed in this action in

21 forma pauperis, on June 5, 2020, an order issued requiring Plaintiff to show cause why this

22 action should not be dismissed for failure to pay the filing fee or the filing fee in full within

23 fourteen days. The order to show cause found that Plaintiff was not entitled to procced without

24 prepayment of fees pursuant to 28 U.S.C. § 1915(g). On June 8, 2020, Plaintiff filed an

25 application to proceed in forma pauperis in this action.

26          The Court finds that Plaintiff is not entitled to proceed in forma pauperis in this action.

27 Section 1915(g) provides that “[i]n no event shall a prisoner bring a civil action . . . under this

28 section if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any


                                                      1
           Case 1:20-cv-00774-NONE-SAB Document 4 Filed 06/11/20 Page 2 of 4


 1 facility, brought an action or appeal in a court of the United States that was dismissed on the

 2 grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,

 3 unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

 4 Courts refer to this as the “three strikes rule.” Moore v. Maricopa Cty. Sheriff’s Office, 657 F.3d

 5 890, 892 (9th Cir. 2011). In order to determine whether Plaintiff is entitled to proceed in forma

 6 pauperis, the Court may take judicial notice of court records in other cases. See United States v.

 7 Howard, 381 F.3d 873, 876 n.1 (9th Cir. 2004).

 8          The Prison Litigation Reform Act (“PLRA”) was enacted “to curb the volume of non-

 9 meritorious, and often frivolous, civil-rights lawsuits brought challenging prison conditions.”

10 Washington v. Los Angeles Cty. Sheriff's Dep’t, 833 F.3d 1048, 1054 (9th Cir. 2016). Pursuant

11 to the PLRA, a litigant who has previously filed three suits that were dismissed for the reasons

12 enumerated in section 1915(g) are precluded from proceeding in the district court without

13 prepayment of fees unless the inmate demonstrates that he is in imminent danger of serious

14 physical injury. Andrews v. Cervantes (“Cervantes”), 493 F.3d 1047, 1049-50 (9th Cir. 2007).

15 Not every unsuccessful case will qualify as a strike under § 1915(g). Andrews v. King (“King”),

16 398 F.3d 1113, 1122 (9th Cir. 2005). Section “1915(g) should be used to deny a prisoner’s [in

17 forma pauperis] status only when, after careful evaluation of the order dismissing an action, and

18 other relevant information, the district court determines that the action was dismissed because it

19 was frivolous, malicious or failed to state a claim.” King, 398 F.3d at 1121; see also Knapp v.
20 Hogan, 738 F.3d 1106, 1109 (9th Cir. 2013) (“in determining a § 1915(g) ‘strike,’ the reviewing

21 court looks to the dismissing court’s action and the reasons underlying it”). In order to count as

22 a strike, the entire case must have been dismissed as frivolous, malicious or for failure to state a

23 claim. Cervantes, 493 F.3d at 1054.

24          Here, upon examination of Plaintiff’s prior cases that have been dismissed, the Court

25 finds that Plaintiff has on more than three occasions, while incarcerated, brought an action that

26 was dismissed for failure to state a claim upon which relief could be granted. The Court takes
27 judicial notice of case numbers: (1) Inman v. Clark, No. 1:08-cv-01867-SMS (E.D. Cal.)

28 (dismissed on August 25, 2010 for failure to state a claim); (2) Inman v. Superior Court of


                                                     2
             Case 1:20-cv-00774-NONE-SAB Document 4 Filed 06/11/20 Page 3 of 4


 1 California, No. 1:12-cv-01049-AWI-BAM (E.D. Cal.) (dismissed on September 5, 2012 for

 2 failure to file an amended complaint, following a screening order dismissing complaint for

 3 failure to state a claim);1 and (3) Inman v. Wardon S. Hatton, No. 3:17-cv-06612-SI (N.D. Cal.)

 4 (dismissed October 2, 2018 for failure to state a claim). Prior to filing this action, Plaintiff has

 5 had at least three cases that were dismissed for failure to state a claim. These cases were final

 6 prior to the date Plaintiff filed this action. Silva v. Di Vittorio, 658 F.3d 1090, 1098-1100 (9th

 7 Cir. 2011).

 8            The Court has reviewed Plaintiff’s complaint and finds that his allegations do not satisfy

 9 the imminent danger exception to section 1915(g). Cervantes, 493 F.3d at 1053−55. The

10 complaint filed in this action is brought against Superior Court judges and the attorney who

11 represented Plaintiff in his criminal action. Plaintiff alleges that he was subjected to an illegal

12 sentence, his motion for a sentence modification was denied, and his attorney failed to properly

13 represent him during sentencing in his criminal action. Plaintiff is seeking by this action to have

14 his sentence corrected so he can take advantage of Proposition 57. Plaintiff’s complaint does not

15   1
       Recently in dicta the Supreme Court noted that when a court gives a plaintiff leave to amend his complaint the
     three strikes provision does not apply because the suit continues. Lomax v. Ortiz-Marquez, No. 18-8369, 2020 WL
16   3038282, at *3, n.4 (U.S. June 8, 2020); see Exp. Grp. v. Reef Indus., Inc., 54 F.3d 1466, 1471 (9th Cir. 1995)
     (quoting Black’s Law Dictionary, 454 (6th ed. 1990)) (dictum is “an observation or remark ... not necessarily
17   involved in the case or essential to its determination”). “Supreme Court dicta should be given ‘due deference,’ but it
     is the Court’s holding that is ultimately binding.” Nu Image, Inc. v. Int’l All. of Theatrical Stage Employees,
18   Moving Picture Technicians, Artists & Allied Crafts of United States , Its Territories & Canada, AFL-CIO, CLC,
     893 F.3d 636, 642 (9th Cir. 2018), cert. denied sub nom. Nu Image, Inc. v. Int’l All. of Theatrical Stage Employees,
19   139 S. Ct. 1169 (2019). Lomax, however, did not address the situation where an amended complaint was not filed
     and the suit was thereafter dismissed for failure to state a claim, but considered only whether a dismissal without
20   prejudice would count as a strike under section 1916(g). The Court found the language of the statute resolved the
     question and held that a complaint need not be dismissed with prejudice to count as a strike under section 1916(g).
21   Lomax, 2020 WL 3038282, at *5.

22 That said, the Ninth Circuit has clearly held that when (1) a district court dismisses a complaint on the ground that it
     fails to state a claim, (2) the court grants leave to amend, and (3) the plaintiff then fails to file an amended
23   complaint, the dismissal counts as a strike under § 1915(g). Harris v. Mangum, 863 F.3d 1113, 1143 (9th Cir.
     2017). In order for Lomax to overrule this decision, decision “must have undercut the theory or reasoning
     underlying the prior circuit precedent in such a way that the cases are clearly irreconcilable.” Miller v. Gamier, 335
24
     F.3d 889, 900 (9th Cir. 2003). Even assuming that the footnote in Lomax is binding on this court, the decision in
     Harris is not clearly irreconcilable. The footnote in Lomax discussed the effect of a dismissal where the plaintiff has
25   been granted leave to amend and the action is continuing. The issue in Lomax was whether the dismissal of the for
     failure to state a claim was with or without prejudice so as to count as a strike under section 1915(g). The Lomax
26   Court relied on the wording of the statute which states that the dismissal of a suit for failure to state a claim counts
     as a strike. Lomax, 2020 WL 3038282, at *5. However, the Harris holding applies when the plaintiff has been
27   granted leave to amend and the matter is later dismissed for failure to state a claim after the plaintiff fails to file an
     amended complaint. At that time, the suit has been dismissed for failure to state a claim. Thus, the Court finds that
28   following Lomax, the holding in Harris remains good precedent as it is not clearly irreconcilable.


                                                                 3
           Case 1:20-cv-00774-NONE-SAB Document 4 Filed 06/11/20 Page 4 of 4


 1 include any factual allegations that would demonstrate that he is in imminent danger of serious

 2 physical injury and therefore he is precluded from proceeding in this action without prepayment

 3 of the filing fee.

 4          Accordingly, IT IS HEREBY RECOMMENDED that:
 5          1.      Plaintiff’s application to proceed in forma pauperis in this action be DENIED;
 6                  and
 7          2.      Plaintiff be ordered to pay the $400.00 filing fee in full.

 8          This findings and recommendations is submitted to the district judge assigned to this

 9 action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 304. Within fourteen

10 (14) days of service of this recommendation, Plaintiff may file written objections to this findings

11 and recommendations with the court. Such a document should be captioned “Objections to

12 Magistrate Judge’s Findings and Recommendations.”               The district judge will review the

13 magistrate judge’s findings and recommendations pursuant to 28 U.S.C. § 636(b)(1)(C).

14 Plaintiff is advised that failure to file objections within the specified time may result in the

15 waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

16 Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

17
     IT IS SO ORDERED.
18

19 Dated:        June 10, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                       4
